Citation Nr: 0604936	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
status post inguinal hernioplasty with severance of the vas 
deferens.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 2001.  The issue on appeal was originally before 
the Board in July 2003, when it was remanded for additional 
evidentiary development.  


FINDING OF FACT

The residuals of a status post inguinal hernioplasty with 
severance of the vas deferens are manifested by pulling and 
tugging sensations during heavy lifting, but with no 
recurrence; the scars are asymptomatic and there is no 
resulting limitation of function; any infertility is not 
related to the disability.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for status post inguinal hernioplasty with 
severance of the vas deferens have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2000 
statement of the case, the September 2002 and October 2005 
supplemental statements of the case, and the March 2004 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision in April 2000 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded VA examinations in connection with the 
claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The service-connected residuals of a status post inguinal 
hernioplasty with severance of the vas deferens are currently 
evaluated as non-compensably disabling under Diagnostic Code 
7805.  This Diagnostic Code provides that scars can be rated 
on limitation of function of the part affected.  38 C.F.R. 
Part 4, Diagnostic Code 7805.  A 10 percent evaluation is 
warranted for superficial scars which are poorly nourished 
with repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 
7803.   A 10 percent evaluation is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804.  

The service connected disability can also be evaluated under 
Diagnostic Code 7338 which provides the rating criteria for 
inguinal hernias.  Under this Code, a noncompensable rating 
is warranted where the inguinal hernia is small, reducible, 
or without true hernia protrusion.  A 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Note:  Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  The Board notes that these criteria are the 
same under both the old and new regulations.  See 66 FR 29488 
(May 31, 2001). 

Analysis

The Board finds that an increased rating is not warranted for 
the residuals of a status post inguinal hernioplasty with 
severance of the vas deferens as the evidence of record 
demonstrates that it is manifested, at most, by complaints of 
a pulling sensation during heavy lifting.  There is no 
competent evidence of record indicating that the veteran 
experiences recurrence of any inguinal hernia.  

At the time of a March 2000 VA examination, physical 
examination revealed two 8 centimeter, non-disfiguring scars 
in both inguinal areas.  There was no adherence, tenderness, 
disfigurement, elevation, abnormal color or texture, 
depression, keloid, inflammation, or edema.  It was also 
noted that neither scar had any effect on function.  There 
was also no evidence of recurrent hernias.  The pertinent 
diagnosis was status post bilateral inguinal hernias with 
residuals scars.  It was noted that the veteran should avoid 
heavy lifting to avoid recurrence of the hernia.  

The testimony at a September 2001 RO hearing centered around 
the veteran's claim of sterility.  

In January 2004, the veteran complained of a small umbilical 
hernia which had been present for a long time.  Physical 
examination revealed a reducible non-tender umbilical hernia.  
Other clinical records dated in 2004 and 2005 reference the 
presence of a reducible umbilical hernia.  A February 2005 
clinical record indicates that the veteran had an umbilical 
hernia which was asymptomatic except when lifting heavy 
objects when it was mildly irritating.  Physical examination 
revealed an umbilical hernia which was reducible.  These 
records do not indicate the presence of inguinal hernias.

At the time of a December 2004 VA examination, it was noted 
that the veteran underwent repair of a right inguinal hernia 
in February 1973 at which time the vas deferens was severed 
and an anastomosis was carried out at the same operation.  
The veteran had not had any recurrent hernias and no 
discomfort of any kind with the operation.  In 1972, a left 
inguinal hernia repair was conducted and good results were 
obtained.  Physical examination revealed that no inguinal or 
ventral hernias were present.  An umbilical hernia was 
present.  The veteran reported nocturia four times per night 
and every two hours during the day time with some dribbling.  
Physical examination revealed bilateral hernia repairs 
without recurrence.  The veteran reported mild discomfort in 
the inguinal areas with heavy lifting and avoided heavy 
lifting.  The examiner opined that if, in fact, the veteran 
was infertile, it was not due to the severance of the right 
vas deferens as the left vas deferens was untouched and was 
an adequate conduit to the testicles to produce a pregnancy 
on its own.  

The most recent VA examination was conducted in August 2005.  
The veteran reported the presence of a pulling sensation with 
heavy lifting or pushing in the groin bilaterally.  Physical 
examination revealed a umbilical hernia.  The examiner found 
that clinical findings of infertility were not related to 
hernioplasty with the severance of the vas deference.  From a 
functional standpoint, the veteran reported a sensation of 
tugging and pulling in the area of the hernias when he 
performed heavy lifting or pushing.  

The Board finds that the complaints of tugging and pulling 
sensation during heaving lifting or pulling does not equate 
to limitation of an affected part by the scar which would 
warrant a compensable evaluation under Diagnostic Code 7805.  
The examiner who conducted the March 2000 VA examination 
specifically determined that the scars did not affect any 
parts.  There is no indication that the veteran is precluded 
from heavy lifting or pulling due to the sensation he 
experiences.  Furthermore, the tugging and pulling sensation 
was described as mild in December 2004.  The numerous 
clinical records associated with the claims files are devoid 
of any evidence of the current existence of residuals on an 
inguinal hernia repair.  The records do demonstrate the 
current existence of an umbilical hernia for which service 
connection is not in effect.  The Board finds this evidence 
equates to a non-compensable evaluation under Diagnostic Code 
7805.  

The Board finds an increased rating is not warranted when the 
service-connected disability is evaluated under Diagnostic 
Code 7338 as there is no competent evidence demonstrating 
that either of the inguinal hernias were recurrent.  The 
post-service clinical records and the reports of VA 
examinations are devoid of any evidence indicating that the 
veteran has any recurrence of an inguinal hernia.  Some of 
the reports of the VA examinations specifically indicate the 
hernias were not recurrent.

The veteran has alleged that he is sterile as a result of the 
hernia repair operation he underwent during active duty.  The 
Board notes, however, that two VA examinations have resulted 
in the opinion that the veteran's sterility was not due to 
the in-service surgical procedure.  The Board further notes 
that the veteran's claim for special monthly compensation for 
the loss of use of a creative organ has been denied in an 
October 2005 rating decision.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected residuals of a status post inguinal hernioplasty 
with severance of the vas deferens have resulted frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected residuals of status post 
inguinal hernioplasty with severance of the vas deferens has 
remained the same throughout this period of time.  See 
Fenderson, supra.


ORDER

The appeal is denied.  


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


